Citation Nr: 0012238	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-16 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from October 1938 to July 
1945.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
currently diagnosed heart disease and an inservice injury or 
disease or any other incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for a heart 
condition is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the veteran's claim for service connection 
for a "bad heart" was initially denied by a September 1945 
RO decision.  In it's November 1997 decision the RO reopened 
the veteran's claim, based upon the submission of new and 
material evidence, and denied that claim on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's October 1941 reenlistment physical examination 
report indicates that an occasional premature ventricular 
beat was found, but no evidence of a heart weakness was 
found, and an exercise test was noted to be normal.  While 
the veteran has submitted statements and testified as to 
other inservice occasions of shortness of breath and fatigue, 
there are no service medical records in the claims file 
indicating any complaints of or treatment for these problems.

The Board has reviewed the medical evidence of record, from 
1945 to August 1998.  No medical evidence has been submitted 
showing that any cardiovascular disease was present within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).  The first medical evidence of any 
cardiovascular condition appears in a December 1984 VA 
hospitalization report, some thirty-nine years after the 
veteran's discharge from active duty.

Since that time the veteran has been diagnosed with angina 
pectoris, atherosclerotic heart disease with previous history 
of coronary artery bypass surgery, and diabetes mellitus with 
neuropathy and retinopathy.  A June 1997 VA cardiology 
examination report contains diagnoses of atherosclerosis, 
generalized, with peripheral vascular insufficiency, 
moderately severe, and atherosclerotic coronary artery 
disease, postoperative coronary artery bypass graft with 
excellent results, but with the problem of sustained 
tachycardia, controlled with Sotalol, and more recently 
complicated by congestive heart failure that is now 
compensated.  Another diagnosis was ectopic ventricular beats 
noted in the service at the time of enlistment and 
documented, but no other cardiac diagnosis made at that time, 
and the enlistment proceeded in an uncomplicated manner.  
Thus, it is clear there is no opinion in this report relating 
the veteran's current cardiovascular disabilities with his 
active duty service.

In August 1998 the veteran submitted a copy of his October 
1941 reenlistment physical examination report, together with 
his detailed statements as to his inservice problems with 
occasions of shortness of breath and fatigue, to his treating 
cardiologist for an opinion as to whether his current 
cardiovascular disabilities were related to these inservice 
symptoms.  The letter from the physician clearly indicates 
that, at the time his cardiovascular disease was first 
discovered in December 1984 (erroneously noted to be 1964), 
and until December 1996, only his arteries were involved.  
That letter stated that in 1984 and 1985 his left ventricle 
was noted to be normal.  That physician concluded by stating 
that, "[i]n short, this gentleman appears to have a long 
standing coronary artery disease.  His ventricular function, 
which was normal in 1985, has worsened significantly in 1996.  
He has a history of irregular heart rhythm dating back to the 
1940s."  (emphasis added).  Although an examination in 
October 1941 revealed an occasional premature ventricular 
beat, examination at that time revealed no heart weakness or 
other heart abnormality, and the August 1998 physician's 
opinion fails to link either coronary artery disease or 
ventricular dysfunction to the irregular heart rhythm 
manifested in service.  

During the veteran's February 1998 RO hearing he testified as 
to his October 1941 reenlistment physical examination report, 
his inservice bouts of shortness of breath and fatigue, his 
opinion that he had been misdiagnosed by Army physicians, his 
current cardiovascular problems, and his opinion that his 
current cardiovascular disabilities were manifestations of 
the premature ventricular beat diagnosed in 1941.  However 
well-intentioned those statements and his testimony may be, 
the Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of 
cardiovascular disorders; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)(a veteran does not meet 
his or her burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

The Board notes the veteran has also submitted, in June 1997 
and October 1998, articles relating to irregular heart beats, 
as evidence relating his current cardiovascular disabilities 
to the premature ventricular beat diagnosed in 1941.  With 
regard to whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the 
Court has held that such evidence, standing alone, is 
sufficient to well ground a claim if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  That is, it is necessary to provide medical 
evidence that is specific with regard to the causal link 
between a veteran's past and present disabilities.  Id.  In 
the present case the veteran's own statements, taken together 
with published medical articles, are too general and 
inconclusive, and do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disabilities and service.  See Wallin, Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Thus they 
are not the competent medical evidence necessary to well 
ground the veteran's claim.

Controlling United States Supreme Court precedent requires 
the Court, as well as the Board, to apply the analysis in 
Tirpak, supra, (evidence must be submitted to well ground a 
claim, rather than the assertion of mere allegations), when 
determining whether a claim is well grounded.  See Brewer v. 
West, 11 Vet. App. 228, 231-34 (1998).  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for a heart condition must be 
denied as not well grounded.  See Epps, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for a heart condition is denied.



		
	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals

 

